This is an appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, which overruled the initial determination of the Commissioner that claimant without good cause refused to accept an offer of employment for which she was reasonably fitted by training and experience and suspended her benefit rights. The only issue involved is whether the evidence supports the finding of the Board that claimant refused an offer of employment with good cause. (Labor Law, § 506, subd. 1.) The evidence is insufficient as a matter of law to sustain the Board’s finding. It is not disputed that the claimant refused without good cause to accept an offer of employment for which she was reasonably fitted by training and experience. The decision of the Unemployment Insurance Appeal Board should be reversed and that part of the referee’s decision holding that claimant without good cause refused to accept an offer of employment should be reinstated, with costs to the Industrial Commissioner. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur. [See post, p. 921.]